Citation Nr: 1626679	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-22 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

By a filing of January 2009, the Veteran initiated claims for "PTSD" and for "anxiety and depression."  By an order of March 2014, with citation to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Board denied service connection for an acquired psychiatric disorder other than PTSD and remanded the issue of service connection for PTSD for further evidentiary development.  The latter issue is again before the Board.  See Board decision/remand of March 2014.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in February 2009. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

The evidence of record includes the Veteran's service treatment records, military personnel records, VA treatment records, statements of the Veteran, and a statement of the Veteran's spouse.  The Veteran underwent VA medical examinations for PTSD in August 2009 and May 2014.  The Board ordered the May 2014 PTSD examination in order to resolve conflicting medical evidence of record as to whether the Veteran has a disorder that meets the diagnostic criteria for PTSD.  See Board order/remand of March 2014.  The May 2014 examination report reflects that the examiner interviewed and examined the Veteran, reviewed his complete medical history and claims folder, and documented his current medical condition.  The Board concludes that the May 2014 examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA medical examination or opinion must be adequate).

The Board also finds that the RO substantially complied with the Board's remand instructions of March 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Pursuant to the Board's remand, the RO updated medical records to the file, including medical records from the Wheeling Veterans Center, and the Veteran underwent a VA medical examination for PTSD in May 2014.  The claim was readjudicated by a supplemental statement of the case of August 2014.

The duty to assist has been met.

In February 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The VLJ clarified the issue, explained the concept of service connection, determined that there was no outstanding evidence and identified a potential evidentiary defect.  In addition, the file was left open in order to provide the appellant an opportunity to supplement the record.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

Criteria of service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125 (2015) (requiring PTSD diagnoses to conform to the criteria in the Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5)); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, if the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See 38 C.F.R. § 3.304(f)(2) (2015).

Analysis

In January 2009, the Veteran filed claims for service connection for "PTSD" and "anxiety and depression."  By a decision of March 2014, the Board denied entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The only issue that remains on appeal before the Board is entitlement to service connection for PTSD.

The Veteran states that he was exposed to heavy combat during his service in the Vietnam.  See Veteran's statement of January 2009.  The Veteran's personnel records show that he was awarded the Combat Infantryman's Badge.  See Veteran's Form DD 214.  The veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Therefore a combat stressor is conceded.  See 38 C.F.R. § 3.304(f)(2) (2015).

The Veteran's claim ultimately fails, however, on the basis of a lack of medical evidence diagnosing PTSD in conformity with established criteria.  The record contains no diagnosis of PTSD under the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  The Veteran has been diagnosed with "adjustment disorder with depressed mood" under the criteria of the DSM-IV.  See VA examination report of August 2009.  He has also been diagnosed with "major depressive disorder recurrent without psychosis[;] adjustment disorder with anxiety and depression" under the DSM-5.  See VA examination report of May 2014; VA treatment record of February 2014.  The examination reports of August 2009 and May 2014 expressly determined that the Veteran does not have PTSD.

The Veteran states, "[I have] "lived with and tried to suppress all the traumatic events from Nam - only to have anxiety and depression set in and then memory loss. . . . I never sought treatment for my mental trauma until recently."  See March 2009 statement of Veteran.  The Veteran states that he suffers from sleep disturbance and nightmares of his Vietnam experiences.  He also reports that he startles easily by loud noises such as fireworks and is quick to become angry.  See Veteran's statement of January 2009.  A January 2009 statement filed by the Veteran's wife attests to the Veteran's sleep problems, nightmares, and feelings of helplessness, worthlessness, insecurity, and low self-esteem.  In her estimation, the Veteran "seems to exhibit erratic behavior without a special reason and seems to be in a crisis state."  The Veteran testified that he began sleeping separately from his wife 20 years ago because he would yell and kick as a consequence of reliving traumatic episodes of Vietnam in nightmares.  See transcript of February 2012 Board hearing.

In January 2009, the Veteran stated that he had been unable to do his last job due to his physical limitations and that he had become more anxious and depressed since then.  On the basis of psychiatric evaluation, VA made diagnoses of "major depressive disorder recurrent without psychosis" and "adjustment disorder with anxiety and depression."  See VA treatment record of January 2009.

In August 2009, the Veteran underwent a VA examination for PTSD.  The August 2009 examiner noted the Veteran's report of irritability, tearfulness, anhedonia, nightmares (with a nightmare of an actual event in Vietnam approximately once per month), feeling of decreased self-confidence, exaggerated startle response to loud noises, and a general sad mood.  The Veteran stated that his sadness had increased over the past year due to his increasing health problems and financial problems due to unemployment.  See VA examination report of August 2009.

The DSM-IV diagnosis of the August 2009 examiner was "adjustment disorder with depressed mood."  The examiner determined that, "while the veteran reported some isolated symptoms of PTSD over the years, he did not report the full symptom constellation required for a diagnosis of PTSD, supported by his subthreshold score on psychological testing."  In the examiner's opinion, the Veteran reported a rather recent increase in anxiety and depressive symptoms stemming from the Veteran's "increasing situational issues," such as health and financial problems and unemployment.  Id. 

VA treatment records of 2010 - 2014 note the Veteran's participation in group therapy focused on anxiety, sleep disturbance, depression, and helplessness.  These therapy records do not indicate treatment for diagnosed PTSD.  A group therapy note of January 2009 references PTSD with respect to the Veteran via the phrase "learn how to deal with his PTSD symptoms."  It is unclear from the notation whether the Veteran himself or the social worker used the term "PTSD symptoms" in the context of that session.  In any event, the mere mention of "PTSD symptoms" is not a diagnosis of PTSD and does not meet the criteria of the DSM.

The record contains a letter by a doctor of education stating that the Veteran "presents with symptoms of Post Traumatic Stress Disorder[,] . . . certainly meets criteria "A" conditions [for a stressor,] and appears to have no history of symptoms before his war experiences."  See August 2010 letter of Dr. V. C.  The letterhead identifies the author as a "psychologist," although the abbreviated credentials signify doctor of education ("EdD").  The Board finds that the letter of Dr. V. C. is not entitled to significant probative weight as it is not a diagnosis of PTSD.  As noted by the May 2014 VA examiner with respect to the letter, "There is no accompanying evaluation or information about this diagnosis or how this man is involved in the veteran's care, if at all."  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

VA treatment records indicate that PTSD screens of the Veteran performed in August 2011, October 2012, and August 2013 were negative.

The Veteran states that, while he was employed, he was better able to handle his daytime psychiatric symptoms relating to Vietnam because he was occupied.  See transcript of February 2012 hearing.

The Veteran was again examined for PTSD by VA in May 2014.  See VA examination report of May 2014.  The examiner noted that the Veteran showed good grooming and hygiene, was alert and oriented in all spheres, made good eye contact, and appeared to have intact memory and intellect.  The Veteran reported sometimes forgetting where he placed his keys, glasses, or water bottle, but he denied any significant forms of forgetting or memory loss.   His speech was deemed "fluent and productive, of normal rate and volume with normal latency of response." His thought process was "clear, coherent, and goal directed without evidence of formal thought disorder or psychosis."  Affect was "restricted in the dysphoric range."  The Veteran denied suicidal or homicidal ideation, plan, or intent.  No delusions or hallucinations were reported or elicited. The Veteran also reported a good appetite, energy, and motivation.  He reported sleeping seven hours per night, awakening several times per night to use the bathroom.  His judgment and insight were considered "adequate" by the examiner.  Id.  When asked about any symptoms, the Veteran reported to the examiner "thoughts of Vietnam at night twice a week, concern about his prostate cancer, low sexual drive, dizziness after he eats lunch, pain in muscles and joints, concern about his eyes, and hating to get stuck in traffic."  Id.

With respect to psychological testing, the Veteran scored in the 98th percentile for "positive symptom total."  The examiner found the Veteran's psychological testing to be invalid and not representative of the Veteran's true functioning.  The examiner stated specifically, "Testing is grossly inconsistent with veteran's functioning and verbal report and is highly suggestive of symptom fabrication and overreporting, especially in light of the fact that the veteran denied some of these same exact symptoms when queried extensively during clinical interview."

The examiner determined that the Veteran does not have PTSD within the DMS-5 criteria.  The diagnosis was "adjustment disorder."  Id.  It was noted that the Veteran did meet one PTSD diagnostic criterion of "recurrent, involuntary, and intrusive distressing memories of the traumatic event(s)."  On the whole, however, the examiner determined that the Veteran "fails to meet diagnostic criteria for PTSD in terms of symptom presentation."

Furthermore, the examiner attributed the Veteran's diagnosed adjustment disorder not to military service but to the Veteran's situation as a caregiver for his disabled wife.  According to the examiner, "the only symptom he has that could be tied to his military service is some thoughts at night about Vietnam, [but] . . . these memories are not sufficient to meet criteria for any mental disorder."  See VA examination report of May 2014.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (construing, in relevant part, 38 U.S.C.A. § 1154(a)).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

The Veteran is competent to relate that which he has been told by a professional.  Therefore, he is competent to relate that he has been told that he has symptoms of PTSD.  However, his lay/medical evidence is entitled to no greater probative weight than the information upon which it is based.  As noted earlier, the private evidence was lacking in detail and was accorded little probative weight.  In necessarily follows, that the appellant's information, even when credible, is accorded far less weight than the detailed opinions contained in the file.

A PTSD diagnosis that conforms to the DSM criteria is necessary for entitlement to service connection for PTSD under the law.  The medical evidence clearly rules out such a diagnosis in this case.  Because a preponderance of the competent evidence of record does not substantiate a diagnosis of PTSD made in accordance with 38 C.F.R. § 4.125 at any time during the pendency of the Veteran's claim, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  With today's order, the Board has made a full determination of the Veteran's claim filed in January 2009.


ORDER

Service connection for posttraumatic stress disorder (PTSD) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


